Blandford, Justice.
The court below granted a nonsuit, and under the facts in the record we think the court was right. No negligence on the part of the railroad company was shown by the plaintiff’s testimony. The work in which the plaintiff was engaged at the time he was hurt was an ordinary laborer’s work; and he had been employed by the cempany for several years and knew all about the work, and it is to be presumed that he took the risk of any danger incident thereto. He complains that there were not sufficient men employed in the work he was engaged in to perform it safely and securely; but he knew this before he commenced his work, and yet *596made no complaint to those in authority. Another complaint is that the truck, which was an ordinary cotton truck, was insufficient for the purpose of performing the work safely; and yet he showed by his testimony that he was aware of this defect and made no complaint in reference thereto. He alleges that while the truck was being pushed into the defendant’s blacksmith-shop, the wheel struck an obstruction, thereby causing an iron frame which was on the truck to fall off and on to the plaintiff’s foot, which was badly mashed; yet he did not show by any testimony he introduced wherein there was any negligence on the part of the defendant or any co-employee of his. This seems to be one of those casualties which arise in every business employment, and for which no one seems to be to blame.

Judgment affirmed.